Citation Nr: 9913500	
Decision Date: 05/18/99    Archive Date: 05/26/99

DOCKET NO.  98-02 125	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to an increased evaluation for service-
connected right knee impairment, currently evaluated as 20 
percent disabling. 

2.  Entitlement to a total evaluation based upon individual 
unemployability due to service-connected disabilities.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Ralph G. Stiehm, Associate Counsel


INTRODUCTION

The veteran had active service from July 1959 to May 1960.  
This case comes before the Board of Veterans' Appeals (Board) 
on appeal from August and December 1997 rating decisions by 
the Cleveland, Ohio, Regional Office (RO) of the Department 
of Veterans Affairs (VA).  A notice of disagreement was 
received in December 1997, a statement of the case was issued 
in January 1998, and a substantive appeal was received in 
February 1998.  The veteran testified at a personal hearing 
at the RO in April 1998. 


FINDINGS OF FACT

1.  The veteran's service-connected right knee impairment is 
manifested by pain and tenderness with no more than moderate 
subluxation or instability; range of motion is from 0 to 125 
degrees with some pain; arthritis of the right knee has not 
been established by x-ray findings.

2.  Service connection has been established for the following 
disabilities:  right knee impairment, currently rated 20 
percent disabling, and left knee strain, current rated as 10 
percent disabling;  the veteran's combined service-connected 
disability rating is 30 percent.

3.  The veteran's service connected disabilities do not 
preclude all forms of substantially gainful employment which 
are consistent with the veteran's educational background and 
occupational experience.



CONCLUSIONS OF LAW

1.  The criteria for entitlement to an evaluation in excess 
of 20 percent for service-connected right knee impairment 
have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 
38 C.F.R. §§ 4.7, 4.71a, Diagnostic Code 5257 (1998).

2.  The criteria for entitlement to a total rating based upon 
individual unemployability due to service-connected 
disabilities have not been met.  38 U.S.C.A. § 5107 (West 
1991); 38 C.F.R. §§  3.340, 3.341, 4.15, 4.16, 4.18, 4.19 
(1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Right Knee Impairment.

The veteran claims that he has suffered an increase in the 
severity of this service-connected disability.  When a 
veteran is seeking an increased rating, such an assertion of 
an increase in severity is sufficient to render the increased 
rating claim well-grounded.  Proscelle v. Derwinski, 2 
Vet.App. 629, 632 (1992).  The Board notes that the claims 
file includes the reports of several VA examinations, and 
there is no indication that other pertinent evidence is 
available, but not of record.  The Board therefore finds that 
the duty to assist the veteran has been met.  38 U.S.C.A. 
§ 5107(a).  

Disability evaluations are determined by the application of 
the Schedule For Rating Disabilities, which assigns ratings 
based on the average impairment of earning capacity resulting 
from a service-connected disability.  38 U.S.C.A. § 1155; 38 
C.F.R. § Part 4.  Where there is a question as to which of 
two evaluations shall be applied, the higher evaluation will 
be assigned if the disability picture more nearly 
approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.  

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the veteran's condition.  Schafrath v. 
Derwinski, 1 Vet.App. 589, 594 (1991).  However, where an 
increase in the level of a service-connected disability is at 
issue, the primary concern is the present level of 
disability.  Francisco v. Brown, 7 Vet.App. 55 (1994).

Service medical records reveal that the veteran suffered a 
dislocation of the right patella during service.  By rating 
decision in December 1960, service connection was established 
and a 20 percent rating was assigned.  The veteran now 
asserts that the severity of his disorder has increased and 
that a higher rating is warranted.  

Treatment records reflect that in June 1997, the veteran 
complained of increasing knee pain.  The diagnostic 
impression was degenerative joint disease of the right knee.  
During an examination in July 1997, the veteran wore a brace.  
He indicated that he wore a brace and was able to perform 
daily activities, but that weather changes, as well as 
prolonged standing, climbing, squatting, or crawling 
aggravated the leg.  Physical examination revealed a man who 
was able to ambulate without a limp both with and without his 
brace.  There was some pain, soreness and tenderness to 
palpation.  The veteran had motion from 0 degrees to 135 
degrees.  He had some instability.  The examiner noted that 
the veteran had anteroposterior instability on the right 
side, but the examiner was unable to detect any medial 
lateral instability.  The diagnosis at that time was residual 
injury, right knee, with instability.  X-ray examination of 
the right knee in July 1997 revealed no significant bone or 
joint abnormality.  

During a VA examination in July 1998, the veteran's right 
knee appeared normal.  There was no swelling, although there 
was some tenderness on the medial aspect.  There also was 
some right knee instability and some pain on motion.  Range 
of motion was from 0 to 125 degrees.  Diagnoses include 
history of dislocation and torn ligaments, meniscus, right 
knee; arthritis right knee; and pain and instability of the 
right knee.  An x-ray study of the right knee in July 1998 
was interpreted as showing no significant bone pathology and 
a handwritten notation on the examination report next to the 
diagnosis of arthritis of the right knee was to the effect 
that no arthritis was shown by x-ray. 

The veteran's right knee impairment is rated under the 
provision of Diagnostic Code 5257.  Under this Code, a 20 
percent evaluation is warranted for moderate recurrent 
subluxation or lateral instability and a 30 percent 
evaluation for severe recurrent subluxation or lateral 
instability.  38 C.F.R. § 4.71a, Diagnostic Code 5257.  

Although the veteran apparently experiences instability as a 
result of his disability, the evidence associated with the 
claims file suggests that the veteran's instability is no 
more than moderate.  Examination has revealed only "some" 
instability.  Moreover, the veteran is able to ambulate 
without a limp and without the assistance of a brace.  After 
reviewing the record, the Board finds that the preponderance 
of the evidence is against entitlement to a rating in excess 
of the current 20 percent under Diagnostic Code 5257. 

The Board also is unable to find a basis for a rating in 
excess of 20 percent under any other applicable diagnostic 
codes.  While Diagnostic Codes 5260 and 5261 allow for rating 
in excess of 20 percent, the facts of this case do not show 
that the criteria have been met.  With regard to limitation 
of flexion, Diagnostic Code 5260 provides for a 30 percent 
rating where flexion is limited to 15 degrees.  Under 
Diagnostic Code 5261, a 30 percent rating is warranted where 
there is limitation of extension to 20 degrees.  The evidence 
in the present case shows range of motion essentially from 0 
to 125 degrees, and it is readily clear that there is no 
basis for a rating in excess of 20 percent under Codes 5260 
or 5261.  

The Board recognizes that there is some medical evidence of 
pain on motion and, in this regard, 38 C.F.R. § 4.40 allows 
for consideration of functional loss due to pain and weakness 
causing additional disability beyond that reflected on range 
of motion measurements.  DeLuca v. Brown, 8 Vet.App. 202 
(1995).  Further, 38 C.F.R. § 4.45 provides that 
consideration also be given to weakened movement, excess 
fatigability and incoordination.  However, the evidence in no 
manner suggests that the range of motion is limited by pain 
to 15 degrees of flexion or to 20 degrees of extension to 
allow for a rating in excess of 20 percent under these Codes 
by application of 38 C.F.R. §§ 4.40, 4.45; 

At this point, the Board also notes that a veteran who has 
arthritis and instability of the knee may be rated separately 
under Diagnostic Codes 5003 and 5257.  See VAOPGSPREC 23-97 
(July 1, 1997).  However, Diagnostic Code 5003 addresses 
degenerative arthritis established by x-ray findings, and in 
the present case it appears that although clinical 
examination suggested arthritis, an x-ray study failed to 
confirm such a diagnosis.  Under the facts of the present 
case there is no basis for separate ratings under Codes 5003 
and 5257. 

In sum, the preponderance of the evidence is against 
entitlement to a disability rating in excess of 20 percent 
for right knee impairment at this time.  It follows that 
there is no state of equipoise of the positive evidence with 
the negative evidence to otherwise permit a favorable 
determination.  38 U.S.C.A. § 5107(b). 

II.  Individual Unemployability

In order to establish service connection for a total rating 
based upon individual unemployability due to service-
connected disabilities, there must be impairment which 
prevents the average person to follow a substantially gainful 
occupation.  See 38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.340, 
3.341, 4.16.  In reaching such a determination, the central 
inquiry is "whether the veteran's service connected 
disabilities alone are of sufficient severity to produce 
unemployability."  Hatlestad v. Brown, 5 Vet. App. 524, 529 
(1993).  Consideration may be given to the veteran's level of 
education, special training, and previous work experience in 
arriving at a conclusion, but not to his age or to the 
impairment caused by nonservice-connected disabilities.  See 
38 C.F.R. §§ 3.341, 4.16, 4.19.

VA regulations establish objective and subjective standards 
for an award of total rating based on unemployability.  When 
the veteran's schedular rating is less than total (for a 
single or combination of disabilities), a total rating may 
nonetheless be assigned when there are two or more 
disabilities, at least one disability is ratable at 40 
percent or more, and any additional disabilities result in a 
combined rating of 70 percent or more, and the disabled 
person is unable to secure or follow a substantially gainful 
occupation.  See 38 C.F.R. § 4.16(a).  A total disability 
rating may also be assigned on an extra-schedular basis, 
pursuant to the procedures set forth in 38 C.F.R. § 4.16(b), 
for veterans who are unemployable by reason of service-
connected disabilities, but who fail to meet the percentage 
standards set forth in section 4.16(a).

In the present case, the veteran has two service-connected 
disabilities:  right knee impairment, currently rated 20 
percent disabling, and left knee strain, current rated as 10 
percent disabling.  The veteran's combined service-connected 
disability rating is 30 percent.  It is clear that the 
requirements of 38 C.F.R. § 4.16(a) have not been met.  

Moreover, based on a review of the evidence, the Board is 
unable to find any basis for a finding of unemployability 
under 38 C.F.R. § 4.16(b).  Quite simply, the evidence 
associated with the claims file reveals that the veteran's 
service-connected disabilities do not preclude substantially 
gainful employment.  See Moore v. Derwinski, 1 Vet. App. 356 
(1991).  The veteran has experience in electronic repair and 
maintains that he no longer is able to work in that area as a 
result of his service-connected disability.  However, 
according to the veteran's testimony the veteran lost his 
prior two jobs because in one case the employer went out of 
business and in the other case because the veteran's work 
performance was apparently characterized as inadequate.  

The evidence shows impairment due to right knee and left knee 
disabilities.  However, the reports of VA examinations in 
July and October 1998 for the right and left knees 
respectively do now in any manner suggest that the veteran is 
unemployable due to these disabilities.  In fact, the October 
1998 examination report includes a notation that the veteran 
is currently working.     

The Board finds that the clear preponderance of the evidence 
is against entitlement to a total rating based on individual 
unemployability due to service-connected disability.  
Consideration of the evidence in view of the provisions of 38 
U.S.C.A. § 5107(b) does not otherwise provide a basis for a 
favorable determination. 


ORDER

The appeal is denied as to both issues.  



		
	ALAN S. PEEVY
	Member, Board of Veterans' Appeals



 

